HONORABLE L. C. GULBRANDSON, District Judge,
sitting in place of Mr. Justice Doyle:
I concur in the result, but, to the extent that the foregoing opinion can be interpreted as approving the disqualification of a district judge for imputed bias in a civil action after verdict and prior to hearing a motion for new trial, I dissent. I believe the opinion by Justice Holloway in State ex rel. Anaconda Copper Mining Company v. Clancy, 30 Mont. 529, 77 P. 312, which held the disqualification statute constitutional, and his dissenting opinion in State ex rel. Carleton v. District Court, 33 Mont. 138, 82 P. 789, state the correct rule.